Citation Nr: 1015138	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  



This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The Veteran is service-connected for a right knee disability.  
At an April 2008 VA examination, the Veteran's 
hemoglobin/hematocrit count was found to be 9.3/28, which was 
due to loss of blood from his total knee replacement on April 
10, 2008.  At the March 2009 VA examination, the Veteran 
indicated that he had a total right knee replacement in April 
2008.  The Board finds that those statements constitute a 
claim for an increased rating for a right knee disability 
with total knee replacement.  That claim is not before the 
Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served for over 90 days during a period of 
war.  

2.  The Veteran's right knee disability, low back disability, 
depressive disorder, chronic shoulder pain, pneumonia, 
hypertension, anemia, hepatitis C, myocardial infarction with 
aortic and tricuspid valve insufficiency, post-phlebitic 
syndrome, and hepatitis B have a combined nonservice-
connected disability rating of 70 percent, and his orthopedic 
disabilities have a combined nonservice-connected disability 
rating of 40 percent.  

3.  The Veteran's right knee disability, low back disability, 
depressive disorder, chronic shoulder pain, pneumonia, 
hypertension, anemia, hepatitis C, myocardial infarction with 
aortic and tricuspid valve insufficiency, post-phlebitic 
syndrome, and hepatitis B permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a total disability rating for 
nonservice-connected pension purposes have been met.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.314, 3.340, 4.16, 4.17, 4.18 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a) (West 
2002); 38 C.F.R. §§ 3.3, 3.314(b) (2009).  A Veteran meets 
the necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions:  (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a) (2009).  If a veteran's 
combined disability is less than 100 percent, he or she must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.340 
(2009).    

A rating of permanent and total disability will be assigned 
to Veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disability which is likely to be permanent.  
38 C.F.R. §§ 4.17, 4.18 (2009).  Permanent and total 
disability for pension purposes is held to exist when there 
is a single disability ratable at 60 percent or more, or 
where there are two or more disabilities with a combined 
evaluation of 70 percent or more, with at least one of the 
disabilities rated at least 40 percent, and the Veteran is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as the result of 
such disability.  38 C.F.R. § 4.16 (2009).   

The RO may refer the claim to the Director of Compensation 
and Pension or consideration of a permanent and total 
disability rating for pension purposes on an extraschedular 
basis when the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but has other factors which make him 
unemployable.  VA will consider factors such as whether the 
Veteran is unemployable by reason of his disability, his age, 
his occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b) (2009); Roberts v. Derwinski, 
2 Vet. App. 387 (1992). 

The significant issue is whether the Veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Marginal employment, odd-job 
employment, and employment at half the usual remuneration, 
however, is not incompatible with a determination of 
unemployability if the restriction to securing or retaining 
better employment is due to disability.  38 C.F.R. § 4.17(a) 
(2009). 

The Vietnam era is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975, for Veterans who did not 
serve in the Republic of Vietnam.  38 U.S.C.A. § 101(29) 
(West 2002); 38 C.F.R. § 3.2(f) (2009).  The Veteran meets 
the threshold service requirements because he served from 
April 1968 to April 1970.  38 C.F.R. § 3.3 (2009).  The 
Veteran was born in June 1948 and is now 61 years old.  He 
indicated that his highest level of education completed was 
the 11th grade.  At an April 2008 VA examination, he stated 
that the last time he was employed was about 10 years prior 
to the examination when he worked as an auto repair mechanic.  

Post-service VA medical records dated from July 2004 to 
January 2008 show that the Veteran received intermittent 
treatment for a variety of disabilities.  The Veteran was 
service-connected for a right knee disability.  He also 
suffered from community-acquired pneumonia, coronary artery 
disease with old myocardial infarction with aortic and 
tricuspid valve insuffiency, gastroesophageal reflux disease, 
mood disorder, depression, cocaine and heroin dependence, 
tobacco use disorder, anemia, hepatitis B, hepatitis C, 
chronic right shoulder pain and muscle spasm, chronic 
obstructive pulmonary disease, hyperkalemia, lipoma, 
dysphagia to fluids, urinary hesitancy, status post 
phlebitis, hypertension, status post bacteremia, and low back 
pain.  Those disabilities are not service-connected. 

On VA examination in December 2004, the Veteran was diagnosed 
with heroin, methadone, and cocaine dependence, bacteremia in 
convalescence, pneumonia bilaterally in convalescence, 
anemia, hepatitis C virus positive, myocardial and 
subendocardial infarction, high blood pressure, aortic and 
tricuspid valve insufficiency with heart murmur and 
regurgitation, left medial meniscus tear and meniscectomy, 
chronic shoulder pain and possible rotator cuff tear, and 
depressive disorder.  

At an April 2008 VA examination, the Veteran stated that his 
highest level of education completed was the 11th grade and 
that the last time he was employed was about 10 years prior 
to the examination when he worked as an auto repair mechanic.  
He complained of not being able to find work due to his low 
educational level and his right knee disability.  He reported 
that he stopped using drugs and finished methadone treatment 
three years previously.  He stated that he lived in a 
homeless shelter because he was unable to pay for a house or 
room of his own.  Regarding the Veteran's hepatitis B, 
hepatitis C, and pneumonia, there were no signs of active 
disease, and treatment was not required.  The Veteran's 
anemia hemoglobin/hematocrit count was 9.3/28 due to loss of 
blood from his total knee replacement on April 10, 2008.  His 
old myocardial infarction with valve condition and 
hypertension did not require medication, as he was currently 
free of pain and had stabilized blood pressure.  The 
Veteran's status post lipoma excision in September 2006 was 
stable, and there were no post-operative complications.  The 
Veteran had right knee osteoarthritis, status post right 
total knee replacement, and left shoulder degenerative joint 
disease.  The Veteran's only diagnosed psychiatric disability 
was mixed substance dependence in remission.  The examiner 
noted that the Veteran had occupational impairment related to 
his long-standing drug use, low educational level, and age.  
The Veteran's non-orthopedic disabilities were not found to 
be permanent disabilities which prevented the Veteran from 
following a substantially gainful occupation at his usual 
occupation as a car body mechanic.  As for the Veteran's knee 
and shoulder disabilities, the examiner opined that the 
Veteran was not employable at his previous occupation of car 
mechanic due to his orthopedic disabilities, but stated that 
the Veteran would be able to work in a semi-sedentary to 
sedentary position.  

A VA examination was obtained in March 2009 to consider 
whether additional disabilities would prevent the Veteran 
from following substantially gainful employment.  The Veteran 
reported living in a homeless shelter for the previous two 
and a half years and stated that prior to living at the 
shelter, he was homeless for six years.  The Veteran was 
found to have pulmonary hemorrhage and mechanical ventilation 
in the past that were both resolved.  With respect to the 
Veteran's hepatitis B, the Veteran denied any liver 
cirrhosis, esophageal varices, hepatic encephalopathy, or any 
other sequela from the hepatitis.  He had not had any 
treatment for the hepatitis.  The Veteran's status post 
phlebitis was manifested in his bilateral lower extremities 
by edema, aching, and varicose veins.  Regarding the 
Veteran's low back disability, he complained of occasional 
mild low back pain.  He had an antalgic gait and used a cane.  
There was evidence of tenderness, weakness, stiffness, and 
some abnormal spinal curvatures.  Range of motion testing 
showed 80 degrees flexion, 15 degrees extension, 15 degrees 
left lateral flexion, 10 degrees right lateral flexion, 15 
degrees left lateral rotation, and 20 degrees right lateral 
rotation.  There was pain on motion.  An MRI indicated 
diffuse mild chronic degenerative joint disease changes, 
muscle spasm, spondylosis, and degenerative disc disease.  A 
nerve conduction study demonstrated mild motor axonal but 
mostly sensory neuropathy.  The examiner diagnosed the 
Veteran with degenerative disc disease, lumbar strain, lumbar 
scoliosis, and degenerative lumbar spine disease.  The 
examiner opined that the Veteran could obtain a financially 
gainful job that was very sedentary, had effortless working 
conditions, and had parking access near his working area.

In a February 2005 rating decision, the RO rated the Veteran 
for depressive disorder, rated as 30 percent disabling; 
chronic shoulder pain, rated as 20 percent disabling; a right 
knee disability, rated as 10 percent disabling; pneumonia, 
rated as 10 percent disabling; high blood pressure, rated as 
10 percent disabling; a low back disability, rated as 0 
percent disabling; anemia, rated as 0 percent disabling; 
myocardial infarction with aortic and tricuspid valve 
insuffiency, rated as 0 percent disabling; and hepatitis C, 
rated as 0 percent disabling.  His combined nonservice-
connected disability rating was 60 percent.

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2009), which 
contemplates chronic liver disease without cirrhosis, the 
Veteran's hepatitis B is rated as 0 percent disabling because 
it is nonsymptomatic.  The Veteran's status post phlebitis 
warrants a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2009), which contemplates post-
phlebitic syndrome.  The status post phlebitis was manifested 
by intermittent edema of the bilateral lower extremities and 
aching and fatigue in the leg after prolonged standing or 
walking.  Symptoms were relieved by elevation of extremity or 
compression hosiery.  There was no evidence of persistent 
edema and beginning stasis pigmentation or eczema.  As for 
the Veteran's low back disability, the Board finds that an 
increased rating of 10 percent is warranted under the rating 
criteria for diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).  The Veteran has 
80 degrees flexion of the lumbar spine, which satisfies the 
criteria for a 10 percent rating.  

The combined disability rating of all of the Veteran's 
disabilities is 70 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2009).  For purposes of determining a 
total disability rating, disabilities affecting a single body 
system will be considered as one disability.  38 C.F.R. § 
4.16(a)(3) (2009).  Because the Veteran's low back 
disability, chronic shoulder pain, and right knee disability 
all affect the orthopedic body system, they are considered a 
single disability and the Veteran therefore meets the 
criteria of 38 C.F.R. § 4.16(a) because he has a single 
combined orthopedic disability rated as 40 percent disabling 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  The Veteran thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a). 

The Board finds that the competent evidence of record 
reflects that the Veteran has nonservice-connected total 
disability.  The April 2008 VA examiner found that the 
Veteran was able to find gainful employment in a semi-
sedentary to sedentary position.  The March 2009 VA examiner 
opined that the Veteran could obtain a financially gainful 
job that was very sedentary, had effortless working 
conditions, and had parking access near his working area.  
However, the March 2009 examiner failed to take into account 
the fact that the Veteran had been living in a homeless 
shelter for the previous three years because he could not 
afford housing or an automobile.  He would therefore need a 
mode of transportation other than a car to commute to work, 
so the requirement of parking access near the working area 
would not be applicable to the Veteran's situation.  
Additionally, while the Veteran may be physically able to 
perform at a sedentary job with effortless working 
conditions, the Board notes that his low education level, 
lack of training for very sedentery effortless positions, 
age, and lack of recent work experience would preclude him 
from being hired to such a job.  Therefore, although the 
April 2008 and March 2009 VA examiners opined that the 
Veteran would be able to find gainful employment, the Board 
finds that the Veteran's nonservice-connected disabilities 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education, 
training, and work experience.  

Resolving all doubt in favor of the Veteran, the Board finds 
that there is sufficient evidence showing that the Veteran is 
unable to secure and follow substantially gainful employment 
by reason of his nonservice-connected disabilities.  
Therefore, the claim for entitlement to a nonservice-
connected pension must be granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
   

ORDER

Eligibility to a permanent and total rating for nonservice-
connected pension is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


